Exhibit 99 EXHIBIT A - JOINT FILING AGREEMENT JOINT FILING AGREEMENT This will confirm the agreement by and among all the undersigned that the Amendment 1 to Schedule 13G filed on or about this date, and any amendments thereto, with respect to beneficial ownership by the undersigned of shares of the common stock of Endeavour International Corporation, is being filed on behalf of each of the undersigned in accordance with Rule 13d-1(k)(1) under the Securities Exchange Act of 1934.This agreement may be executed in two or more counterparts, each of which shall be deemed an original, but all of which together shall constitute one and the same instrument. Dated: February 12, 2013 McCLAIN VALUE MANAGEMENT LLC By: /s/ Phillip C. McClain Name: Phillip C. McClain Its: Managing Partner /s/ Phillip C. McClain Phillip C. McClain /s/ Joseph W. Donaldson Joseph W. Donaldson
